DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
Regarding claim 1, lines 2-3, the phrase of “an integrated circuit (IC) chip having a first terminal and a second terminal on a first surface” is unclear because “the first surface” that belongs to the semiconductor device (100) or the IC chip (120).  Please, clarify.
For examination, examiner suggests to change to - -…on a first surface of the IC chip - -.
Regarding claim 1, lines 4-6, the phrase of “a first silicon capacitor on the first surface, the first silicon capacitor having a first electrode and a second electrode on a second surface” is unclear because “the second surface” does not define of what element.  Please, revise.
For examination, examiner suggests to change to - - …a second electrode on a second surface of the silicon capacitor - -.
Regarding claim 19, line 3, please, change “an upper surface” to - - an upper surface of the IC chip - -.
Regarding claim 19, line 7, please, change “a lower surface” to - - a lower surface of the first silicon capacitor - -.
Regarding claim 19, line 6, please change “a first and second solder bump” to - - first and second solder bumps - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-14, 16, and 19 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Otremba (U.S. 2008/0017907) hereafter Otremba.
As to claim 1, Otremba discloses a semiconductor device (1) as shown in figures 1-2, comprising:
an integrated circuit (IC) chip (3 or 26) having first and second terminals (16, 11) on a first surface (top surface) of the IC chip (3); and
a first silicon capacitor (4) on the first surface, the first silicon capacitor (4) having first and second electrodes (9, 10) on a second surface of the capacitor that faces the first surface of the IC chip (3, 26), the first electrode (9) being electrically connected to the first terminal (16) through a first conductive member (20), and the second electrode (10) being electrically connected to the second terminal (11) through a second conductive member (20).
As to claim 2, Otremba further comprising: a die pad (36) on which the IC chip (3) is mounted; a first lead (37) electrically connected to the first terminal (16); a second lead (37) electrically connected to the second terminal (11); and a sealing resin (31) covering the IC chip (3) and the first silicon capacitor (4).
As to claim 4, Otremba discloses the IC chip (3) includes a first circuit (21) electrically connected to the first and second terminals (16, 11), and the first silicon capacitor (4) is positioned directly above the first circuit.
As to claim 10, Otremba discloses a semiconductor device (1), comprising:
a die pad (36);
an integrated circuit (IC) chip (26) on the die pad and having first and second terminals (16, 11);
a first silicon capacitor (4) including first and second electrodes (9, 10), the first electrode (9) being electrically connected to the first terminal through a first wiring member (19), and the second electrode (10) being electrically connected to the second terminal through a second wiring member (19);
a first lead (29) electrically connected to the first terminal (16);
a second lead (29) electrically connected to the second terminal (11); and a sealing resin (31) covering the IC chip (26) and the first silicon capacitor (4).
As to claim 11, Otremba discloses the first silicon capacitor (4) is on the die pad (36). 
As to claim 12, Otremba discloses the IC chip (26) includes a first circuit (21) electrically connected to the first and second terminals, and the first circuit is positioned between a center of the IC chip and the first silicon capacitor in a top view, figure 1.
As to claim 13, Otremba discloses the first silicon capacitor (4) is on an upper surface of the IC chip.
As to claim 14, Otremba discloses in figure 3 that the first silicon capacitor (4) is between the IC chip (13) and the die pad (36).
As to claim 16, Otremba discloses in figure 3 that the IC chip (13) is above the first silicon capacitor (4).
As to claim 19, Otremba discloses a semiconductor device (1) as shown in figures 1-2, comprising:
an integrated circuit (IC) chip (3 or 26) mounted on a die pad (36) and having a first terminal (16) and a second terminal (11) on an upper surface (top surface) of the IC chip facing away from the die pad;
a first silicon capacitor (4) mounted on the upper surface with [[a]] first and second solder bumps (20), the first silicon capacitor (4) having a first electrode (9) and a second electrode (10) on a lower surface of the capacitor that faces the upper surface of the IC chip, the first electrode (9) being electrically connected to the first terminal (16) by the first solder bump (20), and the second electrode (10) being electrically connected to the second terminal (11) being electrically connected by the second solder bump;
a lead frame portion (29) electrically connected to a terminal on the upper surface of the IC chip via a bonding wire (37); and a sealing resin (31) covering the IC chip, the first silicon capacitor, the lead frame portion, and the bonding wire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba in view of Shih et al. (U.S. Patent 6,670, 692) hereafter Shih.
Regarding claims 3 and 20, Otremba discloses all of the limitations of claimed invention except for an inductor electrically connected to the first terminal and the first lead or lead frame portion and covered by the sealing resin.
Shih teaches a semiconductor chip mounted on a lead frame as shown in figures 3-4 comprising an inductor (Lw) electrically connected to the first terminal and the first lead or lead frame portion and covered by the sealing resin.
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Shih employed in the device of Otremba in order to form a filter and reduce noise from the semiconductor chip.

Allowable Subject Matter
Claims 5-9, 15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848